Order filed July 19, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00474-CV
                                   ____________

                             JACK RAINES, Appellant

                                         V.

            BAYSHORE RV & MOBILE HOME PARK, Appellee


                On Appeal from the County Court at Law No 2
                          Galveston County, Texas
                     Trial Court Cause No. CV-0081076

                                    ORDER
      The notice of appeal in this case was filed June 11, 2018. To date, the filing
fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before August 20, 2018. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                   PER CURIAM